Citation Nr: 0124856	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  98-03 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for anxiety disorder, 
currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
September 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO).

The veteran and his spouse presented testimony at a personal 
hearing held by the Decision Review Officer at the local VARO 
in July 1998.  A copy of the transcript of that hearing has 
been associated with the veteran's claims folder.

The veteran, with carbon copy to his accredited 
representative, was informed that the case was being 
certified and transferred to the Board by VA letter dated 
August 30, 2001.

A motion for advancement on the Board's docket was 
subsequently granted.  See
38 C.F.R. § 20.900(c) (2001).

On October 11, 2001, the veteran submitted, via facsimile, 
copies of a May 2000 billing statement and a July 2001 
opinion statement developed by private medical providers 
directly to the Board.


REMAND

While the appellant's claim was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the appellant submit a well-grounded 
claim in order to trigger VA's duty to assist.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5107 
(West Supp. 2001).  Consequently, the VA is obligated to 
assist the appellant in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  In addition to eliminating 
the well-groundedness requirement, the statute also amplified 
the duty to assist and more specifically defined it.  Id.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulatory changes 
have also been made in light of VCAA with respect to all 
claims for VA benefits, to include new and material evidence 
claims.  See Duty to Assist Regulations for VA, 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).

The VCAA and Duty to Assist Regulations for VA (except those 
pertaining to new and material evidence claims) are 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The regulatory 
changes pertaining to new and material evidence claims are 
only applicable to claims filed on or after the effective 
date of the regulatory change, August 29, 2001.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2001).  Duty to Assist 
Regulations for VA, 66 Fed. Reg. at 45629 (Aug. 29, 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).

As alluded to above, the veteran recently submitted a copy of 
a May 2000 billing statement developed by Neurology and 
Electromyography Consultants, P.A., reflecting intermediate 
follow-up care for dementia.  In addition, he submitted a 
copy of a July 2001 medical statement of A. Joseph, M.D., 
reflecting ongoing treatment for dementia and Tourette's 
syndrome.  These statements were received within the 
applicable 90-day period following notification of 
certification and transfer of the Board for appellate review.  
See 38 C.F.R. § 20.1304(a) (2001).  Accordingly, the 
documents has been accepted by the Board pursuant to 38 
C.F.R. § 19.37(b) (2001).  Under 38 C.F.R. § 20.1304(c) 
(2001), any pertinent evidence which is submitted by an 
appellant which is accepted by the Board must be referred to 
the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case unless 
that procedural right is waived by the appellant.  In view of 
the fact that neither the veteran nor his accredited have 
waived initial RO consideration of this evidence, and since 
VA is now on notice of the existence of additional pertinent 
treatment records developed by private medical providers, it 
is found that remand to the agency of original jurisdiction 
for initial review, in lieu of a referral, is warranted.  

In addition, the Board observes that the veteran was last 
examined for VA purposes in 1998, more than 3 years ago.  In 
view of the clinical data reflecting a change in the 
veteran's mental status, the veteran should be scheduled for 
a current psychiatric evaluation, the report from which 
should include an opinion regarding the extent to which the 
veteran's service-connected anxiety disorder interferes with 
his employment.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2001).



On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA.  This development does not take the 
place of the RO's responsibility for also ensuring compliance 
with the VCAA.  Accordingly, the case is REMANDED for the 
following: 

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed disabilities, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies. Copies of the 
medical records from all sources he 
identifies, including records developed 
by Neurology and Electromyography 
Consultants, P.A., as well as those by 
Dr. A. Joseph (to the extent that they 
are not already of record), should then 
be requested.  Efforts to obtain these 
records should also be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.  The RO is again advised 
that efforts to obtain VA records should 
continue until they are obtained unless 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile (38 U.S.C.A. § 5103A(b)(3)).

2.  The RO must then schedule the veteran 
for a VA mental disorders examination by 
a qualified physician.  All indicated 
tests, including appropriate 
psychological studies with applicable 
subscales, must be conducted.  Therefore, 
the veteran's claims folder should be 
made available to and independently 
reviewed by the physician in conjunction 
with the examination.  The examiner is 
asked to initially differentiate between 
the veteran's impairment due to his 
service-connected anxiety disorder, and 
that due to his other nonservice-related 
mental disorders.  To this end, the 
examiner should integrate the previous 
psychiatric findings and diagnoses with 
current findings to obtain a true picture 
of the nature of the veteran's 
psychiatric status.  The examiner should 
identify diagnostically all symptoms and 
clinical findings which are 
manifestations of the veteran's service-
related disorder(s), and render an 
opinion for the record as to the degree 
to which those specific symptoms and 
findings affect the veteran's ability to 
establish and maintain effective and 
favorable relationships with people 
(social impairment), and the degree to 
which they affect his reliability, 
productivity, flexibility, and efficiency 
levels in performing occupational tasks 
(industrial impairment).  Based upon a 
review of the record and the examination, 
the examiner should provide a Global 
Assessment of Functioning Score (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities, indicating the level of 
impairment produced by the service-
related mental disorder(s).  It is 
imperative that the examiner also 
provides a definition of the GAF score.  
In so doing, the examiner should render 
an opinion whether the service-connected 
anxiety disorder, to the exclusion of age 
and the existence or degree of 
nonservice-connected disabilities, 
prevents employment.  A discussion of the 
salient facts and the medical principles 
involved will be of considerable 
assistance to the Board.

3.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and Duty to Assist 
Regulations for VA, 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107), as well as the recent 
regulatory changes made in light of the 
VCAA (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326), are fully 
complied with and satisfied.

4.  Thereafter, the RO should 
readjudicate the veteran's increased 
rating, to include the additional medical 
records submitted since the May 2001 
supplemental statement of the case.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
accredited representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to cooperate 
by not reporting for any scheduled examination may result in 
the denial of the claim on appeal.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




